Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is response to Application 17/366,705 filed on 07/02/2021 in which claim 1 is presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



1. Claim 1 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Stewart et al. (US 2011/0261736 A1), in view of Seo et al. (US 2011/0267997 A1), and in further view of Gorokhov et al. (US 2010/0177746 A1).

2. Regarding claim 1, Stewart teaches a method for operating a first network controller, the method comprising: transmitting, by the first network controller, an indicator to a served user equipment (UE), transmitted by a second network controller (Figure 1, Serving Node 102 /first network controller, served mobile device 108/served UE, Neighbor Node 104 /second network controller; Paragraph [0026], serving cell node 102 transmits the subframe sequence pattern (indicator specifies) of each neighbor cell to the mobile device 108 which is later utilized by the mobile device 108).
Stewart does not explicitly disclose wherein the indicator specifies a subframe.
Seo teaches wherein the indicator specifies a subframe (Seo, Paragraphs [0066] to [0068]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stewart's teaching by implementing a device wherein the indicator specifies a subframe as taught by Seo to improve the invention of Stewart, because both inventions address signal transmission using subframes in a communications network. It is advantageous to implement the device wherein the indicator specifies a subframe, because the aforementioned feature simplifies the signal processing to allocate resources, reduces signal overhead, maximizes accuracy, and thus improves the performance of the communications network.

Stewart in view of Seo does not explicitly disclose whether cell-specific reference signal (CRS) symbols are present in a physical downlink shared channel (PDSCH) region.
Gorokhov teaches whether cell-specific reference signal (CRS) symbols are present in a physical downlink shared channel (PDSCH) region (Gorokhov, Paragraph [0030] a cell-specific reference signal is a reference signal that is specific for a cell; Figure 3 (CRS present), Figure 4 (CRS absent).)
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify the combination of Stewart in view of Seo’s teachings by implementing a device to detect whether cell-specific reference signal (CRS) symbols are present in a physical downlink shared channel (PDSCH) region as taught by Gorokhov to improve the inventions of Stewart and Seo, because the inventions
address, a common field of endeavor, optimizing signal transmission exploiting subframe types during signal transmission in a communications network. It is advantageous to design a method to determine whether cell-specific reference signal (CRS) symbols are included in a physical downlink shared channel (PDSCH) region of a subframe, because necessary processing requirements for the UE can be adjusted by detecting the presence or absence of the CRS symbols in the PDSCH, and use the obtained knowledge to reduce signaling overhead when a communications system needs to achieve accurate power measurements of neighboring cells during network signal transmission. Given the acquired knowledge (whether CRS symbols transmitted —i.e., MBSFN subframe or non-MBSFN subframe), the UE can act accordingly, eliminate unnecessary processing, by knowledge of subframe type, when a communications system needs to achieve accurate power measurements of neighboring cells which reduces signaling overhead and improves network performance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Zhang (US 2013/0188531 A1) Figure 8
 	Han et al. (US 2012/0027110 A1) Paragraphs [0066], [0067]; Figures 23 and 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466